DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.



Claims 1-14 recite a method for searching and receiving relevant documents. Claims 15-19 recite a system to implement the method. Claim 20 is recite a computer readable storage medium including instructions that are executable by a computing device to implement the method. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Claim 1 is then analyzed to determine whether it is directed to any judicial exceptions. The claim recites: searching and retrieving relevant documents based on a search query; the relevancy documents based on user input.
The claim recites a computer-implemented method comprising a series of steps of:
receiving…and providing…limitations:
- Insignificant extra-solution (mere data gathering/output). Various processor limitations encompass generic computing elements. With respect to the search portion of the claim, the limitation is discussed above under prong 1. Alternatively or additionally, simple search and retrieval – recited at a high level of generality – is a type of insignificant extra-solution activity (i.e. mere data gathering/output, see MPEP 2106.05(g) – obtaining information about transactions using the internet to verify credit card transactions).
analyzing…limitation: under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompasses an observation or evaluation of the relevancy of the search results.


If claim limitation, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the ‘mental process’ grouping of abstract idea. Accordingly, the claim recites an abstract idea. Nothing in the claims integrates the judicial exception into a practical application. 
At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional. 
Accordingly, considered individually and a whole, the claim is directed to an abstract idea without significantly more.
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claim 1 is  rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
  	
Independent claim 15 and 20 are being rejected for similar reason of the rejection of claim 1. The claims recite “a system…” (claim 14), “a non-transitory …” (claim 20). These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application. At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself. In view of MPEP 2106 and the current guidelines for subject matter eligibility, claims 15 and 20 are ineligible under 35 USC 101.


Claims 2-14, 16-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-8, 10-11, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Car et al. (U.S. Patent No. 10,353,940 B1).
Regarding claim 1, Carr teaches a method, comprising: 
receiving a search query comprising one or more search elements (col. 7, line 35-39, receiving a query from the user); 

and providing the query result for presentation on a client device (col. 8, line 53-67, col. 9, line 1-4, the documents in the result documents are ranked; the controller may then select one or more documents from among the highest rank documents to provide to the user). 
Regarding claim 7, Carr teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein the data for displaying portions of the collection of documents includes a visual indication of how the query result was generated, and wherein the visual indication is associated with a respective document portion from the identified portions of the collection of documents (col. 8, line 53-67, col. 9, line 1-4, the documents in the result documents are ranked; the controller may then select one or more documents from among the highest rank documents to provide to the user). 
Regarding claim 8, Carr teaches all claimed limitations as set forth in rejection of claim 7, further teaches, wherein analyzing the collection of documents comprises using a machine learning model trained to obtain portions of a given collection of documents, and wherein the visual indication of how the query result was generated includes data used by the machine 
Regarding claim 10, Carr teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein the data for displaying the portions of the collection of documents comprises a subset of the portions of the collection of documents for presentation on the client device (col. 8, line 53-67, col. 9, line 1-4, the documents in the result documents are ranked; the controller may then select one or more documents from among the highest rank documents to provide to the user). 
Regarding claim 11, Carr teaches all claimed limitations as set forth in rejection of claim 10, further teaches wherein the data for displaying the portions of the collection of documents comprises one or more of: a random sample of the portions of the collection of documents; and a subset of the portions of the collection of documents determined to have a higher relevance to the search query than other portions (col. 8, line 53-67, col. 9, line 1-4, the documents in the result documents are ranked; the controller may then select one or more documents from among the highest rank documents to provide to the user). 
As per claims 15 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (U.S. Patent No. 10,353,940 B1) in view of Rubinstein et al. (U.S. Patent No. 10,402,419 B1).
Regarding claim 2, Carr teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose generating, from the search query, a refined search query by identifying one or more categories associated with the one or more search elements. 
Rubinstein teaches: generating, from the search query, a refined search query by identifying one or more categories associated with the one or more search elements (col. 36, line 58-65, Fig. 12B illustrates the refine of search results with one or more categories associated with query of searching for a friend work at facebook such as ‘School’, ‘Current City’, etc.). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating, from the search query, a refined search query by identifying one or more categories associated with the one or more search elements into enhancement of search result of Carr.
 Motivation to do so would be to include generating, from the search query, a refined search query by identifying one or more categories associated with the one or more search elements to provide a powerful way for users of an online social graph to search for elements 
Regarding claim 3, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the search query comprises one or more user-selected categories corresponding to a plurality of predetermined categories used to search the collection of document (Rubinstein, col. 36, line 58-65, Fig. 12B illustrates the refine of search results with one or more categories  by adding the categories to the search). 
Regarding claim 4, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 2, further teach identifying a reduced set of documents from the collection of documents prior to generating the refined search query (Carr, col. 8, line 53-67, col. 9, line 1-4, the documents in the result documents are ranked; the controller may then select one or more documents from among the highest rank documents to provide to the user). 
Regarding claim 5, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 2, further teach wherein generating the refined search query comprises identifying one or more terms not included in the one or more search elements to utilize in identifying portions of the collection of documents (Rubinstein, col. 15, line 59-67, col. 16, line 1-11 and line 56-66, col. 17, line 1-11, parsing the text query and generate the structured query based on strings generated by a grammar model; the text query ‘Friends Standford’ could be parse to form query command ‘/search/me/friends/[node ID for Standford University]/students/ever-past/intersect’, noted, one or more terms not included in text query being used for generating structure query). 
Regarding claim 6, Carr teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose: wherein the collection of documents comprises one or more 
Rubinstein teaches: wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems (Rubinstein, Fig. 10B illustrates the search results with thumbnail of a photograph that were posted corresponding to the searches for ‘Recent photos of my friends’, noted, the thumbnail of photograph is interpreted as a plurality of digital content items shared via a social networking system).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems into enhancement of search result of Carr.
 	Motivation to do so would be to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems to 
Regarding claim 12, Carr teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein analyzing the collection of documents includes using a machine learning model trained to obtain the portions of the collection of documents (Carr, col. 7, line 
Rubinstein teaches: wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query (col. 15, line 59-67, col. 16, line 1-11 and line 56-66, col. 17, line 1-11, parsing the text query and generate the structured query based on strings generated by a grammar model; the text query ‘Friends Standford’ could be parse to form query command ‘/search/me/friends/[node ID for Standford University]/students/ever-past/intersect’).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query into enhancement of search result of Carr.
 Motivation to do so would be to include wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 13, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 12, further teach receiving data, input via a selectable user interface element included in the search result, an indication of relevance associated with a displayed document portion; and updating the machine learning model in view of the received indication of the user selection (Carr, col. 7, line 39-42, col. 8, line 15-53, performing a search for document and return a set of documents; receiving indication of whether the documents are relevant or not from the user; adding the reviewed document into training document buffer; the model trainer may retrain the user model using the user training document). 
Regarding claim 14, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 13, further teach receiving an additional search query (Carr, col. 7, line 59-60, col. 15, line 12-13, the classifier model may be stored for later use on another query; a query may be submitted to each of the plurality of enterprise by the search interface); and applying the updated machine learning model to the additional search query to generate an additional query result based on the additional search query (Rubinstein, col. 15, line 59-67, col. 16, line 1-11 and line 56-66, col. 17, line 1-11, parsing the text query and generate the structured query based on strings generated by a grammar model; the text query ‘Friends Standford’ could be parse to form query command ‘/search/me/friends/[node ID for Standford University]/students/ever-past/intersect’; also see col. 19, 24-67, col. 20, line 1-15). 
Regarding claim 16, Carr teaches all claimed limitations as set forth in rejection of claim 15, but does not explicitly disclose: receive a selection of one or more categories associated with the one or more search elements; and generate a refined search query including a modification to the search query based on the received selection of the one or more categories.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a selection of one or more categories associated with the one or more search elements; and generating a refined search query including a modification to the search query based on the received selection of the one or more categories into enhancement of search result of Carr.
 Motivation to do so would be to include receiving a selection of one or more categories associated with the one or more search elements; and generating a refined search query including a modification to the search query based on the received selection of the one or more categories to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 17, Carr teaches all claimed limitations as set forth in rejection of claim 15, but does not explicitly disclose wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems. 
Rubinstein teaches: wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems into enhancement of search result of Carr.
 Motivation to do so would be to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 18, Carr teaches all claimed limitations as set forth in rejection of claim 15, further teaches wherein analyzing the collection of documents includes using a machine learning model trained to obtain the portions of the collection of documents (Carr, col. 7, line 39-42, col. 8, line 15-53, col. 8, line 53-67, col. 9, line 1-4, performing a search for document and return a set of documents; receiving indication of whether the documents are relevant or not 
Rubinstein teaches: wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query (col. 15, line 59-67, col. 16, line 1-11 and line 56-66, col. 17, line 1-11, parsing the text query and generate the structured query based on strings generated by a grammar model; the text query ‘Friends Standford’ could be parse to form query command ‘/search/me/friends/[node ID for Standford University]/students/ever-past/intersect’). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query into enhancement of search result of Carr.
 Motivation to do so would be to include wherein analyzing the collection of documents includes using a machine learning model trained to generate the search query to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 19, Carr as modified by Rubinstein teach all claimed limitations as set forth in rejection of claim 18, further teach: receiving data, input via a selectable user interface element included in the search result, an indication of relevance associated with a displayed document portion; and update the machine learning model in view of the received indication of the user selection (Carr, col. 7, line 39-42, col. 8, line 15-53, col. 8, line 53-67, col. 9, line 1-4, performing a search for document and return a set of documents; receiving indication of whether the documents are relevant or not from the user; adding the reviewed document into training document buffer; the model trainer may retrain the user model using the user training document; applying the user classification model classify the result documents for selecting documents from the set of result documents).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (U.S. Patent No. 10,353,940 B1) in view of Yi et al. (U.S. Pub. No. 2018/0365318 A1).
Regarding claim 9, Carr teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose wherein the data for displaying the portions of the collection of documents comprises text snippets from the collection of documents. 
Yi teaches: wherein the data for displaying the portions of the collection of documents comprises text snippets from the collection of documents (paragraph [0006], parsing the text of document to identify the snippet, and these snippet are ranked; at least the most highly ranked snippet is returned to client device)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the data for displaying the portions of the collection of documents comprises text snippets from the collection of documents into enhancement of search result of Carr.
 Motivation to do so would be to include wherein the data for displaying the portions of the collection of documents comprises text snippets from the collection of documents such that the user is provided with information requested in the query and the user is not forced to navigate through several web pages to obtain the information (Yi, paragraph [0006], line 23-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168